Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of the receipt and entry of the amendment filed on 12/09/2020. 
	In the 09/18/2020 Non-final office action, claims 1-15 were pending and rejected. 
	In the 12/09/2020 Remarks and Amendment, claims 1-15 were pending and rejected. 
	Claims 1-15 remain pending. 

Remarks and Amendments
Claims 1-15 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US 10251833 (04/09/2019).  Applicant’s arguments/remarks on 12/09/2020 and the filing of the Terminal Disclaimer were sufficient to overcome this rejection and which is hereby withdrawn.
Claims 1-3 and 6-15 were rejected under 35 U.S.C. 103 as being unpatentable over Torimaru (JP 2009242296 DWPI Abstract) in view of Kurfurst et al. (US 20130177512).  Applicant’s arguments/remarks on 12/09/2020 were sufficient to overcome this rejection and which is hereby withdrawn.
Claims 4-5 were rejected under 35 USC 103 as being unpatentable over Torimaru (JP 2009242296 DWPI Abstract) and Kurfurst et al. (US 20130177512) as applied to claims 1-3 and 6-15 in view of Collier et al. (US 20130315846), Foley (US 20130118517), Malhaire (FR 2989270 DW Abstract), Huang (CN 103301054 DW .
Conclusion
	Claims 1-15 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655